       Case 3:20-cv-03345-WHO Document 89 Filed 11/05/20 Page 1 of 2



 1   Stephen D. Hibbard (State Bar No. 177865)     Edward H. Takashima (State Bar No. 270945)
     sdhibbard@jonesday.com                        BOIES SCHILLER FLEXNER LLP
 2   JONES DAY                                     725 S Figueroa Street
     555 California Street, 26th Floor             31st Floor
 3   San Francisco, CA 94104                       Los Angeles, CA 90017
     Telephone: +1.415.626.3939                    Phone: (213) 629-9040
 4   Facsimile: +1.415.875.5700                    Fax: (213) 629-9022
                                                   Email: etakashima@bsfllp.com
 5   Attorneys for Defendants
     HDR GLOBAL TRADING LIMITED and ABS            Attorneys for Defendant
 6   GLOBAL TRADING LIMITED                        BEN DELO

 7   Peter I. Altman (State Bar No. 285292)        Douglas K. Yatter (State Bar No. 234264)
     paltman@akingump.com                          douglas.yatter@lw.com
 8   AKIN GUMP STRAUSS HAUER & FELD LLP            LATHAM & WATKINS, LLP
     1999 Avenue of the Stars                      885 Third Avenue
 9   Suite 600                                     New York, NY 10022-4834
     Los Angeles, CA 90067-6022                    Phone: (212) 906-1200
10   Phone: (310) 229-1000
                                                   Matthew Rawlinson (State Bar No. 231890)
11   Attorneys for Defendant                       matt.rawlinson@lw.com
     ARTHUR HAYES                                  LATHAM & WATKINS, LLP
12                                                 140 Scott Drive
     Pavel I. Pogodin, Ph.D., Esq. (SBN 206441)    Menlo Park, CA
13   CONSENSUS LAW                                 Phone: (650) 328-4600
     5245 Av. Isla Verde, Suite 302
14   Carolina, PR 00979                            Attorneys for Defendant
     United States of America                      SAMUEL REED
15   Telephone: (650) 469-3750
     Email: pp@consensuslaw.io
16
     Attorneys for Plaintiffs
17

18                                UNITED STATES DISTRICT COURT

19                              NORTHERN DISTRICT OF CALIFORNIA

20                                    SAN FRANCISCO DIVISION

21

22   BMA LLC, Yaroslav Kolchin and Vitaly         Case No. 3:20-cv-03345-WHO
     Dubinin,
23                                                ORDER GRANTING
                        Plaintiffs,               ADMINISTRATIVE MOTION TO
24                                                SHORTEN THE TIME FOR A
            v.                                    HEARING ON DEFENDANTS’
25                                                MOTION TO CONSOLIDATE
     HDR Global Trading Limited (a.k.a.
26   BitMEX), ABS Global Trading Limited,
     Arthur Hayes, Ben Delo and Samuel Reed,
27
                        Defendants.
28
                                                      Case No. 3:20-cv-03345-WHO [PROPOSED] ORDER
                                                         GRANTING ADMIN. MOT. TO SHORTEN TIME FOR
                                                            HEARING ON DEFS.’ MOT. TO CONSOLIDATE
       Case 3:20-cv-03345-WHO Document 89 Filed 11/05/20 Page 2 of 2



 1          Defendants HDR Global Trading Limited, ABS Global Trading Limited, Arthur Hayes,

 2   Ben Delo, and Samuel Reed’s (together, “Defendants”), filed an Administrative Motion to

 3   Shorten the Time for a Hearing on Defendants’ Motion to Consolidate for All Purposes BMA LLC

 4   v. HDR Global Trading Limited, No. 3:20-cv-03345-WHO (the “BMA action”), with related case

 5   Dolgov v. HDR Global Trading Limited, No. 4:20-cv-07140-YGR (the “Dolgov action”).

 6          Having read and considered Defendants’ Administrative Motion, the supporting

 7   Declaration of Stephen D. Hibbard, the pleadings and records on file in this and the related action

 8   (Dolgov v. HDR Global Trading Limited, No. 4:20-cv-07140-YGR), and all other papers filed by

 9   the parties in support and in opposition to Defendants’ Administrative Motion, and good cause

10   appearing therefore,

11          IT IS HEREBY ORDERED that

12          1.        Defendants’ Motion to Shorten the Time for a Hearing is GRANTED;

13          2.        Plaintiffs’ Opposition to Defendants’ Motion to Consolidate is due on Wednesday,

14   November 11, 2020;

15          3.        Defendants’ optional reply in support of their Motion to Consolidate is due on

16   Friday, November 13, 2020;

17          4.        Hearing on Defendants’ Motion to Consolidate will be scheduled if I determine

18   one is needed.

19
     IT IS SO ORDERED.
20
21
      Dated:November 5, 2020
22
                                                          Hon. William H. Orrick
23
                                                   UNITED STATES DISTRICT JUDGE
24

25

26
27

28
                                                              Case No. 3:20-cv-03345-WHO [PROPOSED] ORDER
                                                                  GRANTING ADMIN. MOT. TO SHORTEN TIME FOR
                                                                     HEARING ON DEFS.’ MOT. TO CONSOLIDATE
